                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

AL RAGO,                                       )
                                               )
       Plaintiff,                              )
                                               )          Case No.
v.                                             )
                                               )
J&J EXOTIC AUTOMOTIVE                          )
GROUP INC., d/b/a MUSIC CITY                   )          JURY DEMAND
DREAM CARS and JASON RIDGEL,                   )
                                               )
       Defendants.                             )

                                       COMPLAINT

       Plaintiff Al Rago (“Rago” or “Plaintiff”), through counsel, files this Complaint

against Defendants J&J Exotic Automotive Group Inc., d/b/a Music City Dream Cars

(“MCDC”) and Jason Ridgel (“Ridgel”) (collectively, “Defendants”) to remedy violations

of the Fair Labor Standards Act of 1938 (“FLSA” or “Act”), 29 U.S.C. §§ 201–19, and

Tennessee common law.

                             JURISDICTION AND VENUE

      1.      This Court has subject-matter jurisdiction over this action, because it arises

under the FLSA, a federal law. 28 U.S.C. § 1331.

      2.      Venue is proper in the Middle District of Tennessee, because the events in

question occurred in this judicial district. Id. § 1391(b).

      3.      Each Defendant is subject to personal jurisdiction in the State of Tennessee.




      Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 1 of 8 PageID #: 1
                                          PARTIES

      4.      Rago is a resident of Davidson County, Tennessee. His consent to join this

action is attached hereto as Exhibit 1.

      5.      On information and belief, Ridgel is a resident of Davidson County,

Tennessee.

      6.      Defendant MCDC is a Tennessee corporation whose principal office is

located at 810 Dominican Dr., Nashville, Tennessee 37228.

      7.      MCDC’s registered agent for service of process is WW Sommer, and he can

be served at 810 Dominican Dr., Nashville, Tennessee 37228.

      8.      Ridgel is the chief executive officer of MCDC.

      9.      At times material to this action, Rago was Defendants’ “employee,” as

defined by the FLSA, 29 U.S.C. § 203(e)(1).

     10.          Rago worked for Defendants within three years preceding the filing of the

instant action.

     11.      At all times material to this action, each Defendants was Rago’s “employer,”

as defined by the FLSA, id. § 203(d).

     12.      The minimum-wage and overtime-compensations provisions of the FLSA,

id. §§ 206–07, apply to Defendants.

     13.      At all times material to this action, Defendants were an enterprise engaged

in commerce or in the production of goods for commerce, as defined by the FLSA, id.

§ 203(s)(1), and had an annual gross volume of sales exceeding $500,000.




                                     2
      Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 2 of 8 PageID #: 2
     14.       Rago was individually engaged in interstate commerce and/or the production

of goods for interstate commerce while working for Defendants.

     15.       The interstate commercial activity includes, among other things, the renting

of automobiles to patrons who travel in interstate commerce, renting automobiles produced

out of state, and processing credit card transactions that cross state lines.

                                           FACTS

     16.       Ridgel is the chief executive officer of MCDC.

     17.       MCDC is an automobile rental company, specializing in renting high-end

sports cars.

     18.       MCDC rents luxury cars like Lamborghinis and Maseratis to clients for short

terms, often by the hour.

     19.       On information and belief, MCDC does not own most of its rental fleet,

which are owned by third parties who take a portion of the rental fee.

     20.       Defendants employed Rago as a salesman at MCDC from approximately

April 2016 until July 12, 2018.

     21.       Defendants paid Rago an hourly wage between $12 and $20.

     22.       Rago also received a commission of 5% for every sale.

     23.       Defendants also paid Rago bonuses from time to time.

     24.       While employed by MCDC, Rago entered into a binding contract with

Defendants to create a website for Derby City Dream Cars, an affiliated company, in

exchange for consideration of $2,500.

     25.       Rago substantially performed his obligations under the contract.


                                     3
      Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 3 of 8 PageID #: 3
     26.      Defendants failed to pay Rago the sums due under the contract.

     27.      From approximately November 2016 until June 2018, Rago, on instructions

from and with the knowledge and consent of Defendants, regularly worked more than 40

hours in a workweek.

     28.      When Rago worked more than 40 hours in a workweek during the period

between November 2016 and July 2018, Defendants paid him only his straight-time wage

for the hours worked over forty.

     29.      Defendants did not pay overtime compensation to Rago at 1.5 times his

regular rate of pay.

     30.      Defendants’ failure to pay Rago overtime compensation was willful; after

Rago complained about not receiving overtime compensation in February 2018,

Defendants still did not pay Rago as the FLSA requires.

     31.      Defendants did not pay Rago for all commissions he earned during his

employment.

     32.      Defendants did not pay Rago all the bonuses he earned during his

employment.

     33.      During June 2018 and July 2018, Defendants failed to pay Rago for all his

straight-time hours worked.

     34.      Defendants’ failure to pay Rago for all his straight time was willful; after

Rago quit working for Defendants, he attempted to contact Defendants to collect his back

wages.




                                     4
      Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 4 of 8 PageID #: 4
                                       COUNT I
                            Failure to Pay Minimum Wages
                                     29 U.S.C. § 206

     35.      Rago incorporates in full the allegations in paragraphs 1–34.

     36.      The minimum-wage provision of the FLSA, 29 U.S.C. § 206, applies to

Defendants.

     37.      Defendants were Rago’s employers.

     38.      Rago was Defendants’ employee.

     39.      In June 2018 and July 2018, Rago performed work for Defendants for which

he received no compensation.

     40.      By failing to pay Rago at least $7.25 per hour for each hour he worked,

Defendants violated the FLSA’s minimum-wage provision.

     41.      Defendants’ failure to pay minimum wages to Rago was willful.

                                       COUNT II
                            Failure to Pay Overtime Wages
                                    29 U.S.C. § 207

     42.      Rago incorporates in full the allegations in paragraphs 1–34.

     43.      The overtime-compensation provision of the FLSA, id. § 207, applies to

Defendants.

     44.      Defendants were Rago’s employers.

     45.      Rago was Defendants’ employee.

     46.      Between November 2016 and July 2018, Rago regularly worked more than

40 hours per week.

     47.      Defendants knew that Rago regularly worked more than 40 hours per week.


                                    5
     Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 5 of 8 PageID #: 5
     48.      When Rago worked more than 40 hours in a workweek, he did not receive

from Defendants overtime compensation at 1.5 times his regular rate of pay for those hours.

     49.      By failing to pay an overtime premium to Rago for all hours worked over 40

in a workweek, Defendants violated the FLSA’s overtime-compensation provision.

     50.      Defendants’ failure to pay overtime compensation to Rago was willful.

                                    COUNT III
                Breach of Contract to Pay Bonuses and Commissions
                             Tennessee Common Law

     51.      Rago incorporates in full the allegations in paragraphs 1–34.

     52.      Rago and Defendants entered into a contract related to Rago’s compensation

while Defendants employed him.

     53.      The terms of the contract between Rago and Defendants included that

Defendants would pay Rago a 5% commission on every sale.

     54.      Defendants breached the contract when they failed to pay Rago a 5%

commission on all his sales.

     55.      Defendants’ breach related to commissions caused Rago damages.

     56.      The terms of the contract between Rago and Defendants also included that

Defendants would pay Rago certain bonuses.

     57.      Defendants breached the contract when they failed to pay Rago all the

bonuses he was due.

     58.      Defendants breach related to bonuses caused Rago damages.




                                    6
     Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 6 of 8 PageID #: 6
                                      COUNT IV
                          Breach of Contract to Pay for Website
                                Tennessee Common Law

        59.     Rago incorporates in full the allegations in paragraphs 1–34.

        60.     Rago and Defendants entered into a contract related to the website for an

affiliated company, Derby City Dream Cars, while Defendants employed Rago.

        61.     The terms of the contract included that Rago would build a website for Derby

City Dream Cars in exchange for payment of $2500 by Defendants.

        62.     Rago substantially performed his obligation to build a website for Derby City

Dream Cars.

        63.     Defendants breached the contract when they failed to pay Rago the $2500

they owed him for the website.

        64.     Defendants’ failure to pay for the work Rago performed on the website

caused Rago damages.

                                  PRAYER FOR RELIEF

         Rago prays for the following relief:

         A.     that process issue against Defendants and that Defendants be required to

answer within the time period provided by applicable law;

         B.     that this Court award Rago damages in the amount of his unpaid wages, an

additional equal amount as liquidated damages under 29 U.S.C. § 216(b), his accrued but

unpaid commissions and bonuses, and his unpaid contractual proceeds;

         C.     that Defendants, jointly and severally, be required to pay Rago’s attorneys’

fees;


                                       7
        Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 7 of 8 PageID #: 7
       D.      that Defendants, jointly and severally, be required to pay the costs and

expenses of this action; and

            E. that a jury be impaneled to hear this cause of action at trial.

       Date: November 14, 2019                  Respectfully submitted,

                                                /s/ Charles P. Yezbak, III
                                                Charles P. Yezbak, III (TN BPR #018965)
                                                /s/ N. Chase Teeples
                                                N. Chase Teeples (TN BPR #032400)
                                                YEZBAK LAW OFFICES PLLC
                                                2002 Richard Jones Road, Suite B-200
                                                Nashville, TN 37215
                                                Tel.: (615) 250-2000
                                                Fax: (615) 250-2020
                                                yezbak@yezbaklaw.com
                                                teeples@yezbaklaw.com

                                                Counsel for Plaintiff




                                    8
     Case 3:19-cv-01009 Document 1 Filed 11/14/19 Page 8 of 8 PageID #: 8
